PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/445,807
Filing Date: 19 Jun 2019
Appellant(s): SAP SE



__________________
Yuke Wang
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2022-04-13.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2021-11-18 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
1.	Appellant argues on Remarks Pages 13-14 that “According to the plain meaning, a product is an article or substance that is manufactured or refined for sale. According to the definition used in the Office Action, a ‘product’ is defined as ‘an object or system made available for consumer use,’ which is similar to being for sale. Hence, an ‘enterprise computer network’ cannot be equated to a product. It is well known to a person having ordinary skill in the art that a computer network such as an enterprise computer network is formed by many product components, where each component may be a network hardware such as a router, a switch, or a computing device, which is a product by itself. Accordingly, an ‘enterprise computer network’ is not a product sold in the market for consumer use. Instead, a company has to purchase many product components to assemble an ‘enterprise computer network.’ Hence, an ‘enterprise computer network’ cannot be equated to be a product that is for sale. In addition, the plain and ordinary meaning of an ‘enterprise computer network’ is a computer network used by or designed for an enterprise or a business. Accordingly, such an ‘enterprise computer network’ designed for an enterprise or a company is for ‘business use’ instead of ‘consumer use’ as a product is. Therefore, the Office Action has erred in asserting an ‘enterprise computer network’ as a ‘product’ recited in claim 1”.  Examiner respectfully disagrees.  Instant Specification [0015] discloses that a product may include “electronics”:  “As such, the dataset may relate to a category of products (e.g., electronics, shoes, furniture)”.  Jou [0048] discloses an “enterprise computer network”:  “The data sources 204 provide security related information that is useful for detecting electronic security threats within an enterprise computer network”.  Examiner points out that an “enterprise computer network” is a type of “electronics”, and is thus a “product”.  Examiner also points out that Appelant’s examples of “shoes” and “furniture” also, while sold as single “products”, also comprise multiple components, such as two shoes in a pair, or a sofa with pillows.  Therefore, the multi-component electronics (“enterprise computer network”) of Jou, is a product.  Examiner also points out that Appellant does not provide any specific closed definition of “product” in the Instant Specification, nor has Appellant explicitly stated in the instant Specification that a “product” may not comprise multiple components.  Regarding Appellant’s argument that the “enterprise computer network” is for “business use” instead of “consumer use”, Examiner notes that Appellant in the above argument states:  “According to the plain meaning, a product is an article or substance that is manufactured or refined for sale”.  Examiner notes that the accepted definition on Google via Definitions from Oxford Languages is indeed this definition, and therefore Jou’s “enterprise computer network” is still a “product”, even if it is for business use.
Appellant further argues on Remarks Page 14 that “Teaching ‘electronic security threats’ to be related to ‘an enterprise computer network’ does not mean teaching the ‘dataset’ is related to ‘an enterprise computer network,’ because the ‘electronic security threats’ is not a ‘dataset’”.  Examiner respectfully disagrees, as Jou [0002] teaches “custom predictive models and machine learning use cases for detecting electronic security threats within an enterprise computer network”.  Jou, [0003], discloses “First, a predictive model is trained and then the trained model may be used for scoring potential security threats. Training occurs when, given a data set, the predictive model algorithm learns to adapt its parameters to conform to the input data set provided.”  As seen above, Jou teaches using a “data set” to train a machine learning model to identify “electronic security threats” to the enterprise computer network.  The data representing the training cases for these potential threats are “related to” the product (the enterprise computer network).  For example, the data set comprises a DNS record, and whether or not it is malicious (Jou [0049]).  This “data set” is clearly related to the network, which has been shown to be the “product”.
 	Appellant argues on Remarks Page 15 that “Hence, a client in Keech refers to a client computer system, which is a machine or a device at most equivalent to a ‘user device’ instead of a ‘user’. Accordingly, ‘client-specific data’ taught in Keech at most can be equivalent to data specific to a ‘client computer system’ or a ‘user device.’ Such a machine specific data cannot be equivalent to a dataset unique to a user as recited in claim 1.” Examiner respectfully disagrees that Keech does not teach a “dataset unique to a user”, as some person, a “user” is using these client computer systems, and thus the “client-specific data” is unique not only to the machine, but also consequently the person while using the machine.  Keech explicitly recites a “developer” in [0048]: “As an example, when a customer (e.g., a developer who is incorporating a third-party vendor's software component into its their system) is using the third party's software component on a customer system, the service system 210 may receive the customer system's client-specific data 261”.  Therefore, Keech teaches a dataset unique to a user, that user being the developer, who is using the user device.
2.	Appellant argues on Remarks Pages 16 that Jou does not teach a dataset schema that includes a description of a structure of the dataset having an input feature of the product or an output label of the product, in the following:  “However, the Office Action erroneously asserts Jou teaches such features recited in claim 1 based on incorrect interpretations of the languages in Jou. Statements discloses in paragraph [0048] of Jou, ‘[t]he data sources may include for example, Active Directory sources, NetFlow sources, Perforce sources, building access systems,’ do not comprise inputs to the enterprise computer network, contrary to the assertions in the Office Action.  As shown in FIG. 2 of Jou, the system 200 includes input processing functionality 202 for processing input data from data sources 204 for the models. Jou, [0045]. Hence, various
data sources 204, including Active Directory sources, NetFlow sources, Perforce sources,
building access systems, are merely input data to the input processing functionality 202. Since
‘input processing functionality 202’ is not an ‘enterprise computer network,’ the Office
Action incorrectly alleges those data sources 204 comprise inputs to the enterprise computer network.” Examiner respectfully disagrees. Jou [0047] discloses a dataset schema that includes a description of the structure of the dataset:  “A data store library may store the schema definitions for both native, built-in data types (e.g. Active Directory™ NetFlow, Perforce™ and other common, standard data types) and custom data types (e.g. output from a home-grown authentication system, output from a custom human resources (HR) database).” Jou [0048] also discloses a structure of the dataset that includes an input feature of the product: “Data ingest functionality 210 interfaces with the raw data sources 204 and ingests the data for processing, for both native and custom models. The data sources 204 provide security related information that is useful for detecting electronic security threats within an enterprise computer network. The data sources may include for example, Active Directory sources, NetFlow sources, Perforce sources, building access systems, human resources information system (HRIS) sources as well as other data sources that provide information that may provide insight into potential security risks to an organization.”  Here, the “data sources” are “input features of the product”.  Examiner points out that despite Appellant’s assertion that “Action incorrectly alleges those data sources 204 comprise inputs to the enterprise computer network”, Jou above states that data sources 204 comprise “Active Directory sources, NetFlow sources, Perforce sources, building access systems, human resources information system (HRIS) sources”.  These components are common parts of an enterprise computer network.  For example, regarding Active Directory, according to Microsoft (https://docs.microsoft.com/en-us/windows-server/identity/ad-ds/get-started/virtual-dc/active-directory-domain-services-overview):  “Active Directory stores information about objects on the network and makes this information easy for administrators and users to find and use”.
	Appellant argues on Remarks Page 17 that “In addition, the Office Action manufactures a term ‘inputs to the enterprise computer network’ without a known meaning to a person having ordinary skill in the art. Inputs are normally defined for a single computing device to receive inputs and to generate outputs to a user or device outside the computing device. On the other hand, a computer network is to transmit and communicate data from a source to a destination within the computer network. Accordingly, there is even no accepted meaning for the term ‘inputs to the enterprise computer network’ as a person having ordinary skill in the art would understand.” Examiner reiterates the above, that Jou [0048] discloses “Active Directory sources”, which are part of an enterprise computer network. It is clear that information is exchanged by this Active Directory, as “Active Directory stores information about objects on the network and makes this information easy for administrators and users to find and use”.  Thus, data is stored and retrieved (input and output) into this component of the enterprise computer network, and thus Jou discloses “inputs to the enterprise computer network”.  Examiner would additionally like to point out that the plain meaning of “input” on Google via Definitions from Oxford Languages is simply “what is put in, taken in, or operated on by any process or system”, and Examiner disagrees that any terms were “manufactured”.
	Appellant continues to argue on Remarks Page 18 that “However, the Office Action does not explain the logic, connection, or relationship between the asserted ‘Jou's schema describes a structure of the dataset, as it describes the data types, including custom data types’ and the features ‘the dataset schema includes a description of a structure of the dataset having an input feature of the product or an output label of the product’ as recited in claim 1. It is not clear why the custom data types disclosed in Jou may be equated to ‘an input feature of the product or an output label of the product’ as recited in claim 1.  Even if as asserted by the Office Action that Jou's schema describes a structure of the dataset including the custom data types, Jou does not teach or suggest ‘a structure of the dataset having an input feature of the product or an output label of the product.’ As pointed out above, contrary to the assertion by the Office Action, the various data sources taught in Jou, such as Active Directory sources, NetFlow sources, Perforce sources, building access systems, do not comprise ‘inputs to the enterprise computer network’ the asserted product.”  Examiner points out that Jou [0047] discloses “A data store library may store the schema definitions for both native, built-in data types (e.g. Active Directory™ NetFlow, Perforce™ and other common, standard data types) and custom data types (e.g. output from a home-grown authentication system, output from a custom human resources (HR) database).”  Thus, by disclosing a schema definition, wherein the plain meaning of schema on Google via Definitions from Oxford Languages is “a representation of a plan or theory in the form of an outline or model”, Jou is disclosing a “structure” of the dataset.  As established in the argument above, the data sources are inputs to the enterprise computer network, and are thus “input features of the product”.  Therefore, Jou teaches “the dataset schema includes a description of a structure of the dataset having an input feature of the product”.
Appellant continues to argue on Remarks Page 19 that “output from a ‘home-grown authentication system’…cannot be equivalent to ‘an output label of the product’, which may be a product category, product subcategory, or a characteristics of a product” (Underlining added by Examiner, note that it does not state “may only be”).  Examiner first points out that Examiner never mapped “an output label of the product” in the Office Action, because the claim recites “or”: “input feature of the product or output label of the product”.  Thus, Appellant is not arguing against any point that the Examiner has made.  However, even if this “or” was changed to “and”, Examiner points out that whether or not a communication represents an “electronic security threat” (the product taught by Jou) would indeed be “an output label of the product”, as Jou [0016] discloses:  “In accordance with the present disclosure there is provided a method of processing a custom predictive security model comprising: retrieving a custom predictive security model definition defining: input data from one or more available data sources providing security related information, the input data used in the predictive security model; and model logic providing a scoring function used to compute a predicted output value from the input data; ingesting, from the available data sources, the input data specified in the retrieved custom predictive security model; loading the ingested input data into the scoring function of the custom predictive security model; and outputting a predicted value from the scoring function based on the ingested input data.”)
Appellant also argues on Remarks Page 19 that a “home-grown” authentication system implies the product is not for consumer use, but for custom user of individual users or enterprise.  Examiner again refers to the first argument, in which Examiner agrees with Appellant’s “plain meaning” of “product” to be “an article or substance that is manufactured or refined for sale”, and is not restricted to non-business use.
Finally, Appellant argues on Remarks Page 19 that “output from a custom human resources (HR) database would be likely related to a person or an employee, instead of related to a product”.  Examiner points out that the “output” is “from” an HR database, and is thus “related to” the HR database, and is thus “related to” a product (said database).  Even Appellant wavers on this point, as they argue “would be likely related to a person or employee”, and by using the term “likely”, does not rule out the possibility of the output being related to a product.
3.	Appellant argues on Remarks Page 21 regarding Jou’s “metadata”, that “As a person having ordinary skill in the art would understand and in agreement with the assertion in the Office Action, metadata is information about the structures that contain the actual data. Such
metadata is not the actual data itself. Hence, metadata in a mixed or textual format cannot be
equated to ‘textual fields of the dataset’ as recited in claim 1, contrary to the assertions in the
Office Action.”  Examiner respectfully disagrees, as the plain meaning of metadata on Google via Definitions from Oxford Languages is simply “a set of data that describes and gives information about other data”, and not “information about the structures that contain the actual data” as asserted by Appellant.  Jou recites metadata in [0049]: “a special case of data transformation is to take the values of the row and use them as input into a predictive model from the model library…For example, a predictive model may look at the metadata associated with a network flow record, and predict the most probable network protocol associated with that flow record”.  Examiner, again pointing out that metadata is just “data about data”, points out that metadata can take any form (binary, numeric, textual, etc), and there is no reason to restrict “metadata associated with a network flow record” to non-text datatypes.  The “metadata associated with a network flow record” is a dataset (as it is a set of data about the network flow), and may clearly include textual data, as one of ordinary skill in the art will appreciate. This is confirmed by Cornell University (https://data.research.cornell.edu/content/writing-metadata) which states, “Metadata can take many different forms, from free text to standardized, structured, machine-readable, extensible content.” Thus, Jou discloses “textual fields of the dataset”. 
	Appellant argues on Remarks Page 21-22 that Jou “further fails to teach or
suggest ‘specific data preprocessing pipeline utilized for textual fields of the dataset.’ In
addition, the ‘data preprocessing pipeline’ is related to a specific processing technique, using
the technique of pipelining. A data transformation disclosed in Jou can be any operations or
transformation of data, such as change a sign of a number, doing arithmetic operations, and
may further include sequential operations, parallel operations, random operations. Hence, Jou
does not teach or suggest the use of the technique of pipelining, and the generic ‘data transformation’ cannot be equate to ‘specific data preprocessing pipeline utilized for textual
fields of the dataset,’ as recited in claim 1. Examiner respectfully points out that despite the recitation above of “technique of pipelining”, Appellant gives no special definition of “pipeline” in the Instant Specification, and could have several definitions, but one of ordinary skill in the art will appreciate that it typically involves a sequence of operations.  (see https://datapipelines.com/blog/what-is-a-data-pipeline/ : “A data pipeline is a computing practice where one or multiple datasets are modified through a series of chronological steps. The steps are typically sequential each feeding the next with their amended version of the dataset. Once the data has been through all the steps the pipeline is complete and the resultant data is then written (sent) to a new destination.” Thus, Jou’s “data transformation functionality”, as described in [0049], in which “row-level transformations” are performed, including “take the values of the row and use them as input into a predictive model from the model library, to create additional columns to be added to the row which are actually predictions”, is a “data processing pipeline”, as Jou discloses performing a plurality of transformations, and then subsequently inputting them to a predictive model.
	Appellant also repeats the metadata argument on Remarks 22, that “Jou does not teach or suggest to perform data transformation, the asserted ‘a specific data preprocessing pipeline,’ to metadata, the asserted ‘textual fields of the dataset.’ Instead, the data transformation disclosed in Jou is performed on the actual data, which is different from metadata.  Again, Examiner refers to the argument about metadata above, that metadata is simply “data about data”, and Jou’s metadata is “textual fields of the dataset”.
Appellant also argues on Remarks Page 22 that “Jou merely discloses the model logic can include generic transformations, which is different from ‘a specific data preprocessing pipeline utilized for textual fields of the dataset’ as recited in claim 1.” Examiner respectfully disagrees, as Jou [0049] describes specific operations such as “logarithm of the column’s value”, and furthermore, Appellant does not explain the scope of “specific” in the claims or specification.
	Appellant argues on Remarks Pages 23-24 that “From the highlighted
text in the quoted statements from the Office Action, the Office Action seems to equate a
‘model’ in Jou as a ‘model template’ recited in claim 1, and ‘selection of the models’ of
Jou as ‘selection of a model template’ recited in claim 1. Such assertions would be in clear conflict with the features recited in claim 1 and supported by the specification of the current application. The current specification clearly states, that ‘the model template specification may define the algorithmic steps that are to be taken in order to build a machine learning model from a given dataset schema.’ (see, e.g., Specification, 7] [0025]). Hence, the model template is not the same as a machine learning model. Instead, the model template is used to build a machine learning model.”  Here, Appellant argues that Jou [0064] teaches the selection of a “model” and not the selection of a “model template” which will become the model.  Examiner respectfully disagrees, as one of ordinary skill in the art will appreciate that a complete and functioning model itself may be used as a template from which to create other models.  A “template” of any entity or structure may simply be a starting point from which to create a larger or more complex entity or structure.  A plain meaning on Google via Definitions from Oxford Languages of “template” is “something that serves as a model for others to copy.”  Examiner points to Jou [0060], which describes the process of using an existing model as a template to create another model:  “FIG. 6 depicts a further system for creating custom models. The system 600 allows a user to create custom machine learning (ML) use cases from existing models.”  Appellant also points out Instant Specification [0025] which states: “the model template specification may define the algorithmic steps that are to be taken in order to build a machine learning model from a given dataset schema.” (Underlining added by Examiner).  Examiner points out that Appellant has pointed out what the model template specification may define.  Furthermore, Appellant has stated this for the model template specification, and not the model template itself.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LEONARD A SIEGER/Examiner, Art Unit 2126                                                                                                                                                                                                        
Conferees:
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126               

/RYAN M STIGLIC/Primary Examiner                                                                                                                                                                                          

{ Mail Stop Appeal Brief - Patents
Commissioner for Patents
P.O. Box 1450
Alexandria VA 22313-1450 }
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.